Citation Nr: 1722693	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD) and major depressive disorder (previously claimed as a nervous condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the agency of original jurisdiction (AOJ) has characterized the psychiatric issue on appeal as being entitlement to service connection for PTSD and that this issue was adjudicated by the AOJ on a de novo basis.  However, a claim of service connection for a mental condition was previously denied.  In July and October 1986 notification letters, along with a September 1986 rating decision, the Veteran was informed that his claim for entitlement to service connection for a nervous condition was denied.  In February and March 1991 rating decisions, issued in March 1991, the RO determined that material evidence had not been submitted and the evidence did not show that a nervous condition was incurred or aggravated by military service.  Under normal circumstances, new and material evidence would be required to reopen a previously denied claim.  However, the Veteran's complete service personnel records were not on file at the time of the prior claim.  Pursuant to 38 C.F.R. § 3.156 (c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  As detailed below, relevant service medical records were associated with the record, in February 2014, after the February and March 1991 adjudications.  Therefore, the Board will consider the claim on a de novo basis.

The Veteran has expressly filed a claim of service connection for PTSD, and the claim was adjudicated as such in the September 2008 rating decision.  However, as the limited medical evidence of record during the appeal period contain a diagnosis of an acquired psychiatric disorder other than PTSD, to include major depressive disorder, see VA treatment records dated in 2009 and 2010, and the Veteran's prior denied claim was for a nervous condition, the issue encompasses entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder (previously claimed as a nervous condition).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran requested a travel board hearing on his January 2011 VA Form 9, Appeal to the Board of Veterans' Appeals, but submitted a written request to withdraw his hearing in February 2011.  The Board deems the hearing request properly withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to develop the Veteran's claim prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014).

In his February 2008 claim, the Veteran indicated that he has had symptoms of PTSD since serving in the Dominican Republic.  He reported that his service personnel records reflect that he began experiencing trouble in the service.  Service treatment records (STRs) indicate that, on January 1965 enlistment report of medical history, the Veteran denied having soaking sweats (night sweats), frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, bed wetting, nervous trouble of any sort, any drug or narcotic habit, or excessive drinking habit.  He reported that he had difficulty with school studies or teachers. On accompanying report of medical history, a psychiatric clinical evaluation is normal.  An August 1965 report of medical history indicated that the Veteran had an excessive drinking habit and soaking sweats (night sweats).  He denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting nervous trouble of any sort, or any drug or narcotic habit.  He reported that he had difficulty with school studies or teachers and explained that he was unable to grasp things easily.  The examiner reported that the Veteran had soaking sweats in 1965 and an excessive drinking habit.  An August 1965 report of medical examination revealed a normal psychiatric evaluation.  On December 1967 separation report of medical history, the Veteran reported that he had soaking sweats (night sweats), depression or excessive worry and an excessive drinking habit.  An examiner stated that the Veteran had sweats and nervousness.  An accompanying report of medical examination included a clinical psychiatric evaluation that was normal.

The Veteran's service personnel records reflect that he served overseas in the Dominican Republic for seven months from December 1965 to July 1966 and after his return, he received four Article 15s.  Post service treatment records dated in February 1980 from Roche Psychiatric Service Institute show that the Veteran was depressed and exhibited anxiety.  VA treatment records dated in February 1985 noted that he has had nightmares about his time overseas in the Dominican Republic in 1965.  A March 1986 VA consultation sheet revealed generalized anxiety, exogenous depression, somatoform, dysthymic, and alcohol and drug abuse.  He was also diagnosed with borderline- schizotypal mixed personality with severely marked schizoid, avoidant, dependent, and passive-aggressive patterns with symptoms of PTSD.  A March 1986 VA record addressed his continued complaints about being nervous and, at times, depressed.  An April 1986 discharge summery documented a diagnosis of generalized anxiety with features of PTSD.  The staff psychiatrist noted that the Veteran had some intrusive thoughts and guilty feelings about experiences he had while he was in service.  VA treatment records dated in October and November 1990 included a diagnosis of PTSD.  An April 2007 VA mental health initial evaluation note recorded the Veteran's complaints of being haunted ever since his time in the Dominican Republic from 1965 to 1966.  He was diagnosed with major depression, recurrent.  A subsequent record dated in August 2007 included a diagnosis of PTSD.  Treatment records dated as recently as 2010 also included a diagnosis of PTSD as well as a diagnosis of depression.  

The Veteran's service treatment records indicate that prior to his time in the military, he had difficulty in school and that he was unable to grasp things easily.  Post service medical records reflect that he dropped out of school because he anticipated getting kicked out for getting into trouble and his poor attitude.  He also reported that he began using chemicals at the age of 14.  See Psycho-Social Interview from La Croix Treatment Center dated in February 1980.  

Overall, the nature and etiology of any current acquired psychiatric disorder remains unclear and a VA examination is necessary.

On an April 2007 VA mental health initial evaluation note, the Veteran reported that he began outpatient mental health treatment with VA in the 1970s; however, the earliest record currently associated with the claims file is dated in 1985.  Additionally, treatment records that have already been associated with the electronic claims file have gaps between years and appear incomplete.  Therefore, the AOJ should obtain outstanding VA treatment records from the 1970's to the present.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records dated since the 1970s for any treatment related to psychiatric symptoms or disorders. 

If requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain them, and of what further actions will be taken.

2. After the completion of number 1 above, schedule a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present. The claims folder, Virtual VA record, and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-V diagnostic criteria is required.  A diagnosis of PTSD under DSM-V criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported. 

For each acquired psychiatric disability other than PTSD diagnosed, the examiner should provide an opinion regarding:

(a) whether it clearly and unmistakably (it is medically undebatable) that such disability preexisted the Veteran's January 1965 enlistment into service.  The examiner must point to specific instances in the record that are supportive of this opinion.  The examiner should comment on service treatment records documenting the Veteran's reports of having difficulty with school studies or teachers due to being unable to grasp things easily as well as post service treatment records that noted that he dropped out of school because he believed that he was going to get kicked out due to getting into trouble and his poor attitude.  He also reported using chemicals at the age of 14.  See January 1965 enlistment report of medical history, an August 1965 report of medical history, and Psycho-Social Interview from La Croix Treatment Center dated in February 1980

(b) If the answer to (a) is positive, then the examiner should provide an opinion regarding whether such disability was clearly and unmistakably not permanently aggravated by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).  The examiner should comment on the service treatment records that noted a history of excessive drinking habit, soaking sweats (night sweats), depression or excessive worry, and nervousness after the Veteran entered service. See August 1965 report of medical history and December 1967 separation report of medical history.  

(c) If the answer to (a) is negative, then the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that such acquired psychiatric disorder had its clinical onset in service; in the case of a psychosis, was manifested within the first post service year; or is otherwise etiologically related to military service, including the Veteran's reported history of excessive drinking habit, soaking sweats (night sweats), depression or excessive worry, and nervousness.   The examiner should address post service treatment records in which the Veteran reported that he had nightmares as well as intrusive thoughts and guilty feelings regarding his experiences in the Dominican Republic.  He also indicated that he has had continued complaints of being nervous.  See August 1965 report of medical history, December 1967 separation report of medical history and VA treatment records dated in February 1985, March 1986, April 1986, and April 2007.   

The examiner must provide reasons for each opinion and specifically address the Veteran's service treatment records as well as any relevant post service treatment records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

3. Thereafter, readjudicate the claim. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON`
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


